Name: Commission Regulation (EU) NoÃ 775/2012 of 23Ã August 2012 establishing a prohibition of fishing for black scabbardfish in EU and international waters of VIII, IX and X by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: natural environment;  international law;  fisheries;  regions of EU Member States;  Europe;  maritime and inland waterway transport
 Date Published: nan

 28.8.2012 EN Official Journal of the European Union L 231/6 COMMISSION REGULATION (EU) No 775/2012 of 23 August 2012 establishing a prohibition of fishing for black scabbardfish in EU and international waters of VIII, IX and X by vessels flying the flag of Spain THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (2), lays down quotas for 2012. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2012. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2012 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2012. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 336, 21.12.2010, p. 1. ANNEX No 19/DSS Member State Spain Stock BSF/8910- Species Black scabbardfish (Aphanopus carbo) Zone EU and international waters of VIII, IX and X Date 6.8.2012